IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH EX REL. ANDREW               : No. 87 MM 2016
DARVIN HERSH,                             :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARK GARMAN, SUPERINTENDENT,              :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.